Citation Nr: 1747911	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-21 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for pituitary macroadenoma, status post excision, with impaired vision in left eye (pituitary macroadenoma).

2.  Entitlement to service connection for lipoma, left chest wall, status post excision (lipoma).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967 and was awarded the National Defense Service Medal and Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2011 and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In September 2016, the Board remanded the above issues along with the issues of entitlement to service connection for hypertension, service connection for degenerative arthritis of the cervical spine, service connection for type II diabetes mellitus, and service connection for ischemic heart disease.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Pursuant to the September 2016 Board remand, the RO issued a statement of the case (SOC) which denied service connection for type II diabetes mellitus and service connection for ischemic heart disease in May 2017.  To date, the Veteran had not filed a substantive appeal via VA Form 9.  As it has been more than 60 days since the issuance of the SOC, the Board does not have jurisdiction over the claims, as they have not been appealed.  See 38 C.F.R. 20.302(b).  

In a June 2017 rating decision, the RO granted service connection for hypertension, assigning a rating of 10 percent effective July 29, 2011, and service connection for degenerative arthritis of the cervical spine, assigning a rating of 10 percent effective July 29, 2011.  As the Veteran has not appealed his initial rating assignment or his effective date, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).


FINDINGS OF FACT

1.  The Veteran's pituitary macroadenoma developed many years after his separation from service and is not related to service or to any incident therein.

2.  The Veteran's lipomas had their onset during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pituitary macroadenoma have not been met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. § 3.303 (2017).

2. The criteria for service connection for lipomas have been met.  38 U.S.C.S. 
§§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.S. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Pituitary Macroadenoma

The Veteran contends that service connection is warranted for a pituitary adenoma that he asserts developed as the result of his duty as a firefighter and exposure to fire and toxins associated with combustion when a missile misfired on the U.S.S. Forrestal.  He reported that due to the extensive damage of the hangars, many of the firefighters, including him, were asked to perform their duties without protection, i.e. Scott Air-Pak masks.  The Veteran asserts that to put out the fire on the battery locker they sprayed saltwater which mixed with sulfuric acid and formed chlorine gas, as a result of which many service members died instantly from inhalation.  Board Hearing Transcript 4-7, 12-19. 

A September 2011 Joint Services Record Research  Center (JSSRC) memorandum confirms that the Veteran served aboard the U.S.S. Forrestal on July 29, 1967 when a "Zuni 5" rocket accidentally misfired and resulted in a series of detonations which spread the fire across the ship.  The Veteran's service treatment records are absent complaints of or treatment for a pituitary adenoma and are silent as to complaints of or treatment for any conditions associated with the July 1967 fire.  

Post-service treatment records reveal that the Veteran was diagnosed with a pituitary adenoma and resulting decreased vision in the left eye in November 1997 for which he underwent a transphenoidal surgery that resulted in panhypopituitarism.  As a result of his tumor, the Veteran has permanent loss of vision in his left eye and requires daily hormone therapy which includes Synthroid, hydrocortisone and DDAVP.  In July 2016, the Veteran's clinician opined that the Veteran's pituitary tumor was likely related to the Veteran's multiple chemical service-related exposures.  She reasoned that herbicide exposure has been associated with a significantly higher prevalence of pituitary disorders.

In May 2017, the Veteran was afforded a VA examination to determine the etiology and nature of his pituitary macroadenoma.  The examiner documented the Veteran's medical history regarding the pituitary tumor and observed that the Veteran has symptoms attributable to Cushing's syndrome, Addison's disease, acromegaly, diabetes insipidus, and hypothyroidism.  She diagnosed the Veteran with hypopituitarism, neoplasms of the endocrine system, in remission, and status-post operative transphenoidal excision of pituitary adenoma.  The examiner opined that the Veteran's pituitary macroadenoma was less likely than not incurred in or caused by an in-service injury, event, or illness.  She reasoned that although the fire put the Veteran at risk of inhaling the products of combustion, the Veteran has no service or post-service treatment records documenting any medical consequences, including immediate ones, associated with exposure to fires or byproducts of combustion.  She explained that the most common toxins emitted by fires are carbon dioxide, carbon monoxide, and hydrogen cyanide and that the most common consequences of exposure to these byproducts of combustion are upper respiratory dysfunctions, including syncope, reduced PO2, metabolic acidosis, elevated carboxyhemoglobin, and cardiorespiratory failure.  She stated that the Veteran did not demonstrate any of these symptoms at the time of the incident or afterward.  She also explained that the most common medical consequence of exposure to fires and smoke is facial burns; damage to the upper respiratory tract, tracheobronchial tree, or lung parenchyma; and inhalation of particulate matter resulting in cough, wheezing, sputum production, shortness of breath, dyspnea on exertion, or respiratory failure.  However, the examiner noted that the Veteran also did not demonstrate any of these symptoms or conditions in the immediate aftermath of the fire because he was not seen in sick call for these conditions, was not intubated for fire/smoke inhalation, and was not seen by a burn specialist, and was not medically evacuated to the U.S.S. Repose due to consequences of fire and smoke exposure.  The examiner concluded that if the Veteran was not so adversely affected by smoke, particulate matter, heat, carbon dioxide, or carbon monoxide that he was at the time required to seek medical attention, then it is unlikely that he was exposed to other byproducts of combustion to the degree that it caused his pituitary macroadenoma in 1997. 

The examiner also noted that that Veteran and his private clinician asserted that exposure to byproducts of combustion to include chlorine gas, lead, magnesium, aluminum, asbestos, and JP-5 jet fuel might have caused his pituitary macroadenoma.  She explained, however, that these byproducts of combustion are not known to cause pituitary macroadenoma in accepted medical literature.  She reported that chlorine gas causes acute lung injury, ARDS, and asthma; lead exposure is known to cause seizures, coma, behavior problems, slow development, kidney damage, reduced IQ, peripheral neuropathy; magnesium can cause excessive UV light that will damage eyes and produce hydrogen gas which can cause asphyxiation; aluminum exposure is known to be a risk for breast cancer; asbestos is known to be carcinogenic for mesothelioma of the lungs; and exposure to JP jet fuel is known to increase the risk for renal cancer, stomach cancer and rectal cancer.  She determined that the Veteran did not have any of these conditions.

After review of the record, the Board finds that service connection for a pituitary macroadenoma is not warranted.   

Turning first to the Veteran's statements, the Board acknowledges that laypersons are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may be competent to report the manifestation of symptoms of his pituitary macroadenoma, he is not competent to provide medical opinions regarding the causes or aggravating factors of that condition, particularly insofar as such diagnoses as neoplasms of the endocrine system are concerned.  As the Veteran has not shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, his lay assertions are of minimal probative value.

In addressing the competent evidence of record,  the Board finds that the negative opinion of the March 2017 VA examiner, provided after reviewing the entirety of the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  Her conclusion is supported by the medical evidence of record, which includes service treatment records noting no treatment for immediate medical consequences of exposure to fire or byproducts of combustion; post-service treatment records documenting no treatment for symptoms of a pituitary adenoma until 1997 and no treatment for symptoms of respiratory dysfunction; and findings that the accepted medical literature does not support an association of exposure to fire and associated  toxins on the U.S.S. Forrestal with an increased risk of pituitary macroadenoma.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Significantly, there is no competent medical opinion of record to the contrary.  In this regard, the Board concludes that the July 2016 private medical opinion is of minimal probative value.  The Veteran's private clinician presumed that the Veteran was exposed to Agent Orange in service and reasoned that herbicide exposure has been associated with a significantly higher prevalence of pituitary disorders.  However, as discussed in the September 2016 Board remand, military personnel records show that the Veteran was stationed on the U.S.S. Forrestal, a carrier, in the offshore waters of the Republic of Vietnam from June 1967 to December 1967, and, as such, he may not be presumed to have been exposed to herbicide agents.  These records also indicate that the Veteran was a blue water veteran and that he did not have brown water service or set foot on land.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The lay evidence of record also supports this conclusion, and the Board notes that the Veteran has made no allegation of brown water service or setting foot on the land of the Republic of Vietnam.  This conclusion is also supported by an August 2011 Personnel Information Exchange System (PIES) response and a February 2016 Joint Services Records Research Center (JSRRC) memorandum.  As the July 2016 private clinician rendered her opinion based on the Veteran's unverified reports, the Board finds this opinion not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The Board is grateful to the Veteran for his honorable service.

Lipomas

The Veteran contends that he was diagnosed with a benign lesion on his left chest wall approximately six months after service in June 1968 that was removed but continued to reoccur.  Board Hearing Transcript 12-19. 

The Veteran's service treatment records are absent complaints of and treatment for lipomas.  However, post-service treatment records document approximately nine tumor-like lesions on his body and a diagnosis of lipomas.  In July 2016, his private clinician opined that the Veteran's skin lesions are also related to his multiple chemical-service related exposures as he did not have them prior to service but they appeared shortly after he returned from service.  

At the May 2017 VA examination, the Veteran reported that he developed tender nodules beneath his skin within one year from discharge in approximately June/July 1968.  He indicated that he was seen by a doctor and the left chest wall lesion was excised and found to be a benign lipoma.  The Veteran reported that since then he has had eight additional lipomas reoccur on his left and right anterior chest wall, left and right posterior chest wall, and his bilateral arms and lower legs.  The examiner also diagnosed the Veteran with lipomas.  The examiner opined that the Veteran's lipomas are at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  She stated that the Veteran is credible and states that his lipomas began within six months of discharge from service.  She further explained that the accepted medical literature indicates that lipomas can have a long and chronic clinical course similar to the clinical course that the Veteran has experienced and as such, it is probable that his current lipoma condition has been present since service.

After review of the record, the Board finds that service connection for lipomas is warranted.   

A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  It is the Board's principal responsibility to assess the credibility, and therefore the probative value of the evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, the Board finds the Veteran's reports of lipomas, which were surgically removed, approximately six months after discharge from service and thereafter both competent and credible.  

In addressing the competent evidence of record,  the Board finds that the positive opinion of the May 2017 VA examiner, provided after reviewing the entirety of the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  Her conclusion is supported by the medical evidence of record, which includes post-service treatment records documenting treatment for reoccurring lipomas and findings that the accepted medical literature indicates that lipomas can have a long and chronic clinical course similar to the clinical course that the Veteran has experienced.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record to the contrary.  The Board also notes that the July 2016 private opinion, which the Board finds to be of minimal probative value, is deficient because it is not supported by a well-reasoned rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.")

The Board accordingly finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for lipoma is granted.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a pituitary macroadenoma is denied.

Service connection for lipomas is granted. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


